DETAILED ACTION
Status of Application
Receipt of the request for after final consideration, as well as the amendments to the claims and applicant arguments/remarks, filed on 07/18/2022, is acknowledged.  
Claims 31-34 and 36-60 are pending in this action.  Claims 1-30, 35 have been cancelled previously.  Claims 34, 36, 42, 44, 49-50, 53-54, 56, 58-59 have been amended.  Claims 31-34 and 36-60 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of PCT/US2019/27044, filed April 11, 2019, which claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018, and also is a continuation of U.S. Patent Application No. 16/381,575, filed April 11, 2019 and now issued as US patent 10,799,453, which also claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018.

Terminal Disclaimer
The terminal disclaimer, filed on 07/18/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent Nos. 10,799,453, 10,894,039, 10,959,991, 10,695,329, 10,952,998, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a method of treating hypertension and/or coronary artery diseases in a subject in need thereof by administering to the subject suspensions comprising particles comprising amlodipine benzoate in combination with other additives and having a median diameter of 5-40 µm, wherein amlodipine benzoate is produced in situ by mixing amlodipine besylate, sodium benzoate and other additives, and wherein said suspensions are stable at 25 oC for at least 12 months (Specification, Para. 0009).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-34 and 36-60 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615